J-A22005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ESTATE OF JOHN B. MATTHEWS,                  :    IN THE SUPERIOR COURT OF
    VIRGINIA MATTHEWS, KRISTIE                   :         PENNSYLVANIA
    STEINMETZ, AND LISA MARCONI                  :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    MWA ACQUISITIONS, LLC                        :    No. 1440 WDA 2021
                                                 :
                       Appellant                 :

               Appeal from the Order Entered November 4, 2021
     In the Court of Common Pleas of Beaver County Civil Division at No(s):
                               A.D. 11230-2018


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                         FILED: DECEMBER 16, 2022

        Appellant, MWA Acquisitions, LLC, appeals from the November 4, 2021

order granting summary judgment in favor of the Estate of John B. Matthews,

Virginia   Matthews,      Kristie   Steinmetz,       and   Lisa   Marconi   (collectively,

“Matthews”) and denying summary judgment in favor of Appellant. We vacate

the November 4, 2021 order and remand this case for further proceedings in

accordance with this memorandum.

        The record demonstrates that during 2009, and January 2010, Appellant

and Matthews engaged in negotiations whereby Appellant sought to acquire

the assets of a wall anchor services business owned by Matthews, including,

inter alia, the business’s tangible and intangible property. These negotiations
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22005-22



culminated in the execution of an asset purchase agreement (“APA”). The

APA, pursuant to the language set forth in the “In Witness Whereof” line, was

entered into on January 4, 2010.               The agreed upon purchase price for

Matthews’ business was $1,365,000.00.1 The APA included a breakdown of

the purchase price between tangible and intangible assets, as well as

services.2    The APA contemplated that Appellant would make payment as

follows: (1) $238,500.00 in previously tendered earnest money;3 (2) payment

of a promissory note in the amount of $75,000.00 for consulting services with

a maturity date of January 29, 2017; (3) payment of a promissory note in the

____________________________________________


1 The written description of the purchase price was “One Million Four Hundred
Fifty Thousand and 00/100 Dollars,” which differed from the numeric
representation of the purchase price. Nevertheless, the parties agree that the
purchase price was $1,365,000.00. The allocation of the purchase price
between tangible and intangible assets, as well as services, confirms a
purchase price of $1,365,000.00 because the sum of the allocated amounts is
$1,365,000.00, as discussed infra.

2 Generally, an allocation of tangible and intangible assets, as well as services,
will be set forth in an asset purchase agreement to ensure, inter alia, that all
parties report the same information on tax forms and documents filed with
the state and federal governments as a result of the sale. Here, the APA
allocated the purchase price as follows: $475,000.00 to goodwill (an intangible
asset subject to amortization); $740,000.00 to inventory and equipment
(tangible assets subject to depreciation); $75,000.00 to a non-compete
agreement payable in the form of a promissory note (an intangible asset
subject to amortization); and $75,000.00 for consulting services (an expense)
payable in the form of a promissory note.

3The check representing payment of the earnest money was dated February
10, 2008, which suggests that the negotiations may have begun as early as
February 2008.




                                           -2-
J-A22005-22



amount of $75,000.00 as compensation for a non-compete agreement with a

maturity date of January 29, 2017; and (4) the remaining balance due at the

time of closing payable in “immediately available funds.”4

       Assets transferred pursuant to the APA as part of the business would be

conveyed “clear and free of any and all liens, charges[,] and encumbrances

as of the Closing.” Asset Purchase Agreement, 1/4/10, at § 2.3. Section 7.6

of the APA, captioned “Entire Agreement”, stated,

       This Agreement constitutes the entire agreement between the
       parties and supersedes all prior agreements and understandings,
       both written and oral, among the parties with respect to the
       subject matter hereof.     Notwithstanding the foregoing, this
       Agreement is to be entered into in conjunction and shall be
       construed with that certain Bill of Sale [(“BOS”)], Purchase and
       Sale Agreement [(“PSA”),5] Consulting Agreement[,] and
       Non-Compete Agreement entered into by and between the
       parties, each agreement being dated as of the Closing.

Asset Purchase Agreement, 1/4/10, at § 7.6.


____________________________________________


4 Section 1.3 of the APA specifies that, at closing, the final sum due from
Appellant to Matthews totaled $1,126,450.00. This final payment figure, when
coupled with the earnest money amount of $238,550.00, equaled the
purchase price of $1,365,000.00 without taking into consideration that a
portion of the payment was made through Appellant’s obligation to pay
$150,000.00 pursuant to two promissory notes, as described supra. A review
of the settlement statement prepared at the closing on January 29, 2010,
demonstrates that $150,000.00 was included as a portion of the payment of
the total purchase price. The amount tendered by Appellant to Matthews at
closing was, in fact, $744,541.24.

5 The PSA, executed on January 4, 2010, was an agreement in which Appellant
agreed to purchase and Matthews agreed to sell certain land and premises
located in Beaver Falls, Pennsylvania, as more fully described in the PSA.


                                           -3-
J-A22005-22



      At the closing on January 29, 2010, settlement statements were

produced showing the final amounts Appellant would pay Matthews pursuant

to the APA and PSA. On that same date, the parties also executed two “stand

still promissory notes” each in the amount of $75,000.00 plus interest and

having a maturity date of January 29, 2017.       A BOS was also executed,

although it is unclear whether the document was executed on January 29,

2010, because the day and month provisions were left blank. Based upon the

recitals contained in the BOS, which include, inter alia, the transfer of title

from Matthews to Appellant for Matthews’ business assets and tangible and

intangible property, we assume that the BOS was executed on January 29,

2010, the date of closing.

      The parties also executed an Indemnification Agreement (“IA”) which

stated that the document was executed “as of the day and year first above

written.” The IA preamble, however, does not contain a date. Both parties

agree that the IA was executed on January 29, 2010. See Appellant’s Brief

at 13; see also Matthews’ Brief at 17.       This January 29, 2010 date of

execution is further supported by the IA preamble clause that states,

“WHEREAS, [Appellant] and [Matthews] have entered into an [APA] for the

purchase of [Matthews’] business assets[,]” indicating that the IA was

executed at some point after the execution of the APA on January 4, 2010.

      On September 21, 2018, Matthews filed a complaint asserting claims of

breach of contract and unjust enrichment based upon Appellant’s “fail[ure] to

satisfy its debts and obligations under the [Promissory] Notes and the [APA].”

                                     -4-
J-A22005-22



Matthews’ Complaint, 9/21/18, at ¶¶14-27. On October 15, 2018, Appellant

filed an answer, new matter, and a counterclaim asserting, inter alia, a claim

of breach of contract based upon Matthews’ failure “to indemnify and hold

[Appellant] harmless” under the terms of the IA for all warranty claims paid

by Appellant for work performed by Matthews prior to Appellant’s acquisition

of Matthews’ business. Appellant’s Answer, New Matter, and Counterclaim,

9/21/18, at ¶¶32-38.         Matthews filed a reply to Appellant’s answer, new

matter, and counterclaim on November 2, 2018, asserting as “new matter”

that the IA, upon which Appellant’s counterclaim was based, is “not a valid

agreement” and “is unenforceable” because the contemplated terms set forth

in the IA are precluded by the integration clause in Section 7.6 of the APA.

Matthews’ Reply, 11/2/18, at 9-10. Appellant replied to Matthews’ new matter

on November 21, 2018.

        On August 13, 2021, Appellant filed a motion for summary judgment.

Matthews filed a cross-motion for summary judgment on August 16, 2021.

The trial court entertained argument by the parties on their respective motions

for summary judgment on September 15, 2021. On November 4, 2021, the

trial court granted summary judgment in favor of Matthews and denied

Appellant’s motion for summary judgment. On November 18, 2021, Appellant

filed a motion for reconsideration, which the trial court subsequently denied

on November 22, 2021. This appeal followed.6
____________________________________________


6   Both Appellant and the trial court complied with Pa.R.A.P. 1925.


                                           -5-
J-A22005-22



      Appellant raises the following issues for our review:

      [1.]   Whether the trial court erred in determining that the [IA]
             was unenforceable, superseded, [or] otherwise could not be
             considered because of the integration clause contained in
             the January 4, 2010 [APA?]

      [2.]   Whether the trial court erred in determining that the [IA]
             was created or entered into prior to or contemporaneously
             with the January 4, 2010 [APA?]

      [3.]   Whether the trial court erred in its application of the parol
             evidence rule because: (a) the [IA] is not parol evidence;
             (b) the rule does not bar consideration of subsequent
             agreements; (c) the rule only applies to prohibit the
             consideration of prior oral representations or agreements
             that concern a subject which is specifically dealt with in the
             subsequent written contract; and (d) the rule does not
             prevent parties from memorializing an agreement via
             multiple written documents[?]

      [4.]   Whether, because the [IA] is a valid contract enforceable by
             its terms, [Appellant] is allowed to set off the costs it []
             incurred in connection with warranty claims arising from
             warranties extended [or] work performed by [Matthews]
             against the Promissory Notes that are the subject of
             [Matthews’] complaint, and therefore, no payment is due[?]

      [5.]   Whether, in the alternative, the trial court should have
             denied all parties' motions for summary judgment because
             the [APA] and the [IA] are ambiguous and there are genuine
             issues of material fact respecting the meaning of the
             aforementioned agreements and the parties' intentions in
             connection with the same[?]

Appellant’s Brief at 4 (extraneous capitalization omitted).

      Appellant’s issues, in toto, challenge the trial court’s order granting

summary judgment in favor of Matthews. Our standard and scope of review

of an order granting summary judgment is well-settled.




                                      -6-
J-A22005-22


      A reviewing court may disturb the order of the trial court only
      where it is established that the [trial] court committed an error of
      law or abused its discretion. As with all questions of law, our
      review is plenary.

      In evaluating the trial court's decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. [See] Pa.R.C[iv].P. 1035.2. [Rule
      1035.2] states that where there is no genuine issue of material
      fact and the moving party is entitled to relief as a matter of law,
      summary judgment may be entered. Where the non-moving
      party bears the burden of proof on an issue, he may not merely
      rely on his pleadings or answers in order to survive summary
      judgment. Failure of a non-moving party to adduce sufficient
      evidence on an issue essential to his case and on which it bears
      the burden of proof establishes the entitlement of the moving
      party to judgment as a matter of law. Lastly, we will view the
      record in the light most favorable to the non-moving party, and
      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party.

Murphy v. Duquesne Univ. of The Holy Ghost, 777 A.2d 418, 429 (Pa.

2001) (case citations, ellipses, and quotation marks omitted).

      Appellant’s first four issues collectively challenge the trial court’s

determination that the parol evidence rule precluded consideration of the IA

as part of the APA because, as the trial court found, the IA was entered into

prior to or contemporaneously with the formation of the APA. Appellant’s Brief

at 10-24. Appellant contends that the parol evidence rule does not apply to

the instant case because (1) “the parties clearly intended that [Appellant’s]

purchase of the [business assets] would be governed by multiple documents,

including the APA and the [IA, with] each such agreement being read

together[;]” (2) the IA was not agreed upon prior to or contemporaneously

with the formation of the APA but, rather, was “executed and effective on


                                     -7-
J-A22005-22



January 29, 2010, twenty-five days after the APA[;]” and (3) the APA is silent

as to Appellant’s right to set off warranty claims paid against the amounts due

under the Promissory Notes. Id. at 19-20.

      “A contract is formed when the parties to it 1) reach a mutual

understanding, 2) exchange consideration, and 3) delineate the terms of their

bargain with sufficient clarity.” Company Image Knitware, Ltd. v. Mothers

Work, Inc., 909 A.2d 324, 330 (Pa. Super. 2006) (citation and original

quotation marks omitted), appeal denied, 929 A.2d 645 (Pa. 2007). “Because

contract interpretation is a question of law, our review of the trial court’s

decision is de novo and our scope of review is plenary.”       Gaffer Ins. v.

Discover Reinsurance Co., 936 A.2d 1109, 1112-1113 (Pa. Super. 2007).

      “For a contract to be enforceable, the nature and extent of the mutual

obligations must be certain, and the parties must have agreed on the material

and necessary details of their bargain.” Lackner v. Glosser, 892 A.2d 21,

30 (Pa. Super. 2006).

      The fundamental rule in construing a contract is to ascertain and
      give effect to the intention of the parties.

         In order to determine the meaning of the agreement, we
         must examine the entire contract since it is well[-]settled
         that in construing a contract the intention of the parties
         governs and that intention must be ascertained from the
         entire instrument taking into consideration the surrounding
         circumstances, the situation of the parties when the contract
         was made and the objects they apparently had in view[,]
         and the nature of the subject matter.

      Where several instruments are made as part of one transaction
      they will be read together, and each will be construed with
      reference to the other[. T]his is so although the instruments may

                                     -8-
J-A22005-22


      have been executed at different times and do not in terms refer
      to each other.

Huegel v. Mifflin Constr. Co., Inc., 796 A.2d 350, 354 (Pa. Super. 2002);

see also Neville v. Scott, 127 A.2d 755, 757 (Pa. Super. 1956) (noting,

“‘Nor is there any requirement that a contract be evidenced by a single

instrument. If contracting parties choose, they may express their agreement

in one or more writings and, in such circumstances, the several documents

are to be interpreted together, each one contributing (to the extent of its

worth) to the ascertainment of the true intent of the parties.”); Fizzano Bros.

Concrete Prods., Inc. v. XLN, Inc., 42 A.3d 951, 968-969 (Pa. 2012)

(stating, “transactional realities sometimes require a scrutiny that extends the

focus beyond the confines of the immediate consequences of the proximal

asset purchase agreement”).

      In explaining the parol evidence rule, our Supreme Court has stated,

      Where the parties, without any fraud or mistake, have deliberately
      put their engagements in writing, the law declares the writing to
      be not only the best, but the only, evidence of their agreement.
      All preliminary negotiations, conversations[,] and verbal
      agreements are merged in and superseded by the subsequent
      written contract and unless fraud, accident[,] or mistake be
      averred, the writing constitutes the agreement between the
      parties, and its terms and agreements cannot be added to nor
      subtracted from by parol evidence.

Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 436 (Pa. 2004)

(ellipsis omitted), citing Gianni v. Russell & Co., 126 A. 791 (Pa. 1924). For

the parol evidence rule to apply, the writing must represent the entire contract

between parties. Yocca, 854 A.2d at 436 (citation omitted).


                                     -9-
J-A22005-22


       To determine whether or not a writing is the parties' entire
       contract, the writing must be looked at and if it appears to be a
       contract complete within itself, couched in such terms as import a
       complete legal obligation without any uncertainty as to the object
       or extent of the parties' engagement, it is conclusively presumed
       that the writing represents the whole engagement of the parties.
       An integration clause which states that a writing is meant to
       represent the parties' entire agreement is also a clear sign that
       the writing is meant to be just that and thereby expresses all of
       the parties' negotiations, conversations, and agreements made
       prior to its execution.

Id. (citation, quotation marks, ellipsis, and brackets omitted). Nonetheless,

       [t]he presence of an integration clause cannot invest a writing
       with any greater sanctity than the writing merits where[] it
       assertedly does not fully express the essential elements of the
       parties' undertakings.

       Nor is there any requirement that a contract be evidenced by a
       single instrument.    If contracting parties choose, they may
       express their agreement in one or more writings and, in such
       circumstances, the several documents are to be interpreted
       together, each one contributing (to the extent of its worth) to the
       ascertainment of the true intent of the parties. And, where it can
       be shown by competent evidence that no single writing embodied
       or was intended to embody the whole of the parties'
       understanding, the parol evidence rule has no application.

Int’l Milling Co. v. Hachmeister, Inc., 110 A.2d 186, 191 (Pa. 1955).

       Here, the trial court, in granting summary judgment in favor of

Matthews, stated,

       the [trial] court finds the agreements to be unambiguous, making
       the intent of the parties easily discernable within the four corners
       of those agreements.[7] In this instance, the presence of the
____________________________________________


7 The trial court intended for the term “agreements” to represent collectively
the APA, BOS, PSA, consulting agreement, and non-compete agreement. See
Trial Court Opinion, 11/4/21, at 2.


                                          - 10 -
J-A22005-22


      integration clauses makes the parol evidence rule applicable[,
      t]hereby preventing [Appellant from] modify[ing] or amend[ing]
      the terms of the agreements with prior or contemporaneous
      agreements. Although the IA is undated, it expressly states that
      it operates in relation to the sale of the business' assets, "which
      shall occur on January 29, 2010." Further, [Appellant] states
      within its responses to interrogatories that the IA "was signed on
      or about January 29, 2010." [Appellant’s] own assertion, along
      with the express language of the IA, allow the [trial] court to
      determine that the IA was created prior to the agreements or
      contemporaneously with the agreements. Therefore, the [trial]
      court finds that the IA cannot operate in conjunction with the
      agreements.

Trial Court Opinion, 11/4/21, at 7-8 (record citations and extraneous

capitalization omitted). The trial court further explained,

      the [trial] court found the agreements to represent the parties'
      entire contract and thus, it deemed application of the [parol
      evidence] rule to be necessary. The crux of [Appellant’s] issue
      turns on when the agreements were effectively entered into.
      [Appellant] makes the argument that since the APA was dated on
      January 4, 2010[,] that should constitute the effective date of the
      agreements and[,] therefore, the parol evidence rule cannot be
      used to bar admission of the January 29, 2010 IA. The [trial]
      court disagrees. [This Court, in Crew Levick Co. v. Philadelphia
      Inv. Bldg. & Loan Ass’n, 177 A. 498 (Pa. Super. 1935),] held
      that a contract whereby a mortgagee assumes indebtedness in
      consideration of conveyance of property does not become
      effective until the date of the conveyance of the property.
      Therefore, even if the contract was drawn or dated several days,
      weeks, or months prior, it will not go into effect until the property
      is conveyed and all parol arrangements antedating the
      conveyance would be inadmissible to vary terms of the contract.
      Although the APA was perhaps drawn on January 4, 2010, it did
      not become effective until the date of the conveyance of the
      property [contemplated by] the agreements. Therefore, any parol
      agreements made prior to or contemporaneous[ly] with that date
      of conveyance, which were not included within the integration
      clause, could not be used to vary, modify, or supplant the terms
      of the agreements. Both the PSA and the APA list the closing as
      on or before January 31, 2010. Further, the [BOS] states that the
      transfer of assets is to occur on the closing date. Therefore, the

                                     - 11 -
J-A22005-22


      [trial] court finds the January 29, 2010 IA to be a prior or
      contemporaneous agreement and cannot be used to modify the
      agreements' terms.

Trial Court Opinion, 1/26/22, at 3-4 (record citations and extraneous

capitalization omitted).

      We are mindful that, in simplest terms, a binding agreement of sale,

such as an asset purchase agreement, must include a description of the

interest in the property being conveyed, the names of the purchaser and the

seller, the purchase price to be paid by the purchaser or the manner of

determining it, the manner in which the purchase price is to be paid, the time

and place of the closing, and an obligation on the seller to convey marketable

title to the property being conveyed. Thus, the APA in the case sub judice

became a binding agreement upon its execution on January 4, 2010.

Thereupon Appellant and Matthews became obligated to undertake certain

endeavors, and incurred certain liabilities, to perfect the intent of the APA,

which ultimately included the sale of Matthews’ business assets to Appellant.

Although executed on January 4, 2010, the culmination of the agreement’s

intent, that is the transfer of title to Matthews’ business assets, was not

effective until the closing. It was on the closing date that Appellant agreed,

inter alia, to execute the Promissory Notes and tender payment for the balance

of the purchase price due and Matthews agreed, inter alia, to transfer good

and clear title of all business assets to Appellant. To that end, we concur with

the trial court that the effective date of the APA, that is to say the date

Appellant was obligated to pay and, in return, receive good and clear title to

                                     - 12 -
J-A22005-22



the assets and Matthews was obligated to transfer title, was not until the

closing when all obligations called for under the APA had been perfected.

Nonetheless, this distinction between the execution date and the effective date

is of little consequence to the issue presented herein because the APA was not

intended from its onset to be the full, and complete written agreement

memorizing this business transaction.8

       It is clear from a plain reading of the APA, and in particular the

integration clause of the agreement, that the parties did not intend the

transaction to be memorized by a single, written document but, rather,

intended that the transaction be memorialized through a series of written

instruments, including the BOS and the Promissory Notes.9 See Neville, 127

A.2d at 757 (stating, parties may choose to express their full agreement in a

series of writings to be interpreted together); see also Giant Foods Stores,

LLC v. THF Silver Spring Dev., L.P., 959 A.2d 438, 447 (Pa. Super. 2008)

(holding that, “although the four written instruments [] may have been

executed at different times and do not in terms refer to each other, [the four

documents] constitute one transaction” and must “be read together and each
____________________________________________


8 Because the APA does not represent the entire contract between the parties,
we do not find the parol evidence rule applicable. Yocca, 854 A.2d at 436
(holding that, for the parol evidence rule to apply, the writing must represent
the entire contract between parties).

9While the certified record contains copies of the two Promissory Notes, it is
devoid of evidence that a consulting agreement or a non-compete agreement,
as called for under the Section 7.6 integration clause of the APA, were
executed.


                                          - 13 -
J-A22005-22



construed with reference to the other” without applicability of the parol

evidence rule), appeal denied, 972 A.2d 522 (Pa. 2009). While the integration

clause lists several of the written documents that were to be executed as part

of this business transaction, this list was not exhaustive. For example, if the

documents referenced within the integration clause were a complete list, the

settlement statement, which was not referenced in the integration clause but

was prepared as part of the closing, would bear no significance to the

completion of the asset purchase transaction.     The practice of “closing” a

business transaction, such as the asset purchase contemplated in the case

sub judice, regularly involves a settlement statement, as the settlement

statement determines, or details, the final amount of the purchase price due

from the purchaser at the time of closing. If the APA were representative of

the entire agreement, Appellant would have been obligated to tender

$1,126,450.00, the amount called for in Section 1.3(d) of the APA, at the

closing. However, the settlement statement demonstrates that Appellant was

required to tender only $744,541.24 at closing, a fact the parties do not

dispute. Thus, these two documents, the APA and the settlement statement,

were to be read in conjunction with each other as part of a single transaction

despite the fact that the settlement statement was not referenced in the

integration clause.

      To complete this asset purchase transaction, the APA also contained a

requirement that Matthews transfer the business assets free and clear of any

liens, charges, and encumbrances, which would include any warranty defect

                                    - 14 -
J-A22005-22



claims asserted by third parties against Appellant but pertained to work

performed by Matthews prior to the closing date. The APA is silent as to how

Matthews would discharge the obligation to transfer the business assets free

and clear of such claims. The IA, however, explains how the parties sought

to ensure that the assets of Matthews’ business would be transferred at the

time of closing free and clear of all claims, including warranty defect claims.10

The IA accomplished this task by permitting Appellant to set off any claims

against the Promissory Note obligations. Specifically, the IA states that,

       WHEREAS, as a condition of the [APA,] the assets are to be free
       and clear of liabilities[,] claims[,] and liens[.]

       NOW THEREFORE IN CONSIDERATION of such representations
       and warranties and in consideration of the purchase of the
       [b]usiness with the interest to be legally bound[,] the parties
       hereto agree as follows:

       ...

       The parties hereto hereby agree that should any claim be made
       against [Appellant] that [Appellant] shall be able to set off any
       such claims against monies owed pursuant to the two []
       $75,000.00 [Promissory] Notes between [Appellant and
       Matthews].

Thus, similar to the settlement statement, the IA, although not referenced in

the integration clause as a document encompassed within the APA, is by its

nature a document contemplated by the parties as pertaining to this overall

____________________________________________


10 The APA, BOS, PSA, and Promissory Notes (copies of the consulting
agreement, and non-compete agreement are not part of the certified record)
also do not address how Matthews would discharge his obligation to transfer
the business assets free and clear of all claims at the time of closing.


                                          - 15 -
J-A22005-22



asset purchase transaction.         See Neville, 127 A.2d at 757 (stating, the

integration clause is not controlling when the agreement in which it is found

does not “fully express the essential elements of the parties’ undertakings”).

The IA was intended to be the document forming a part of the overall

transaction that explained how Matthews was to transfer the business assets

free and clear of any claims, namely that Appellant could set off any claim

against its Promissory Note obligations.

       Upon review of the record, we discern that because the IA was one of

several written documents that formed a part of the overall transaction to

purchase Matthews’ business assets, the trial court erred in finding that

consideration of its terms was prohibited by the parol evidence rule. The IA

permitted Appellant to set off warranty defect claims against the money due

under the terms of the Promissory Notes. As such, the trial court erred as a

matter of law in denying Appellant’s motion for summary judgment.

Therefore, we vacate the trial court’s November 4, 2021 order granting

summary judgment in favor of Matthews and denying the same to Appellant.

This case is remanded so the trial court may enter an order granting summary

judgment in favor of Appellant and denying Matthews’ motion for summary

judgment.11
____________________________________________


11 As of August 13, 2021, the date on which Appellant filed its motion for
summary judgment, Appellant paid warranty defect claims in excess of
$500,000.00. Matthews does not dispute the amount paid for warranty defect
claims but, rather, disputes that Appellant is entitled, pursuant to the IA, to



                                          - 16 -
J-A22005-22



        Order vacated. Case remanded. Jurisdiction relinquished.12

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




____________________________________________


set off the money due under the Promissory Notes by this amount. In view of
our determination, Appellant is entitled to reduce its payment obligations
under the Promissory Notes by the amounts paid for warranty defect claims.

12   In light of our disposition herein, Appellant’s fifth issue is moot.


                                          - 17 -